Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Prosecution Reopened 
The indicated allowability of claims 6-10 is withdrawn in view of the newly discovered reference(s) cited below.  Prosecution on the merits of this application is reopened on claims 6-10 considered unpatentable for the reasons indicated below.  See at least anticipatory and obviousness rejections below based on prior art cited in the first office action issued from IPO of China. New rejections follow.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
While independent claim 6 recites a statutory category of invention to an application device or machine, the claimed invention is directed to a dispenser controlled by a control device configured to control the dispenser, prior to applying the adhesive to a specified part of the object, to apply the adhesive to a part different from the specified part; to calculate an application quantity of the adhesive applied to the part different from the specified part; make a first correction configured to correct an application condition of the adhesive based on a result of calculating the application quantity; and control the dispenser to apply the adhesive to the specified part using the application condition corrected in the first correction, and wherein in the first correction, the control device is configured to set a correction amount of the application condition based on at least one of (i) an amount of correction to the application condition made in a second correction, the second correcting being a correction made prior to the first correction, and (ii) a correction interval from the second correction to the first correction without significantly more. The control device configured to calculate an application quantity of adhesive can be construed to be an abstract idea involving mathematical computation/mathematical concept (falling in “Mathematical Concepts”) and at least a first/second correction based on the calculation can be construed to be an abstract idea involving a mental step (falling in “Mental Processes” grouping of abstract ideas) as evidenced by Fig. 6 of the instant application.
Acknowledgement is made of judicial exception recited in claim 6 because abstract ideas are included therein as noted above.  Claim 6 recites at least one additional element beyond the control device which is the dispenser which is controlled based on a first correction.  This judicial exception is not integrated into a practical application because once the first correction is made, the dispenser is controlled using the application condition corrected in the first correction.  While the dispenser is controlled, this would merely constitute a physical action which is recited with a high degree of generality. This does not integrate the abstract idea into a practical application because it does not impose any meaningful structural limits practicing the abstract idea.  Thus, claim 6 does not include additional element(s) sufficient to amount to significantly more than the judicial exception.
Finally, claim 6 does not appear to provide an inventive concept because this claim does not recite any elements which are significantly more than the abstract idea because a dispenser configured to discharge adhesive is set forth which appears to be routine and conventional in the coating art.  For these reasons, there is no inventive concept in the claim and thus claim 6 is not patent eligible.
Dependent claim 7 recites a statutory category of invention to an application device or machine wherein the claimed invention is further directed to a camera configured to image the adhesive applied to the part different from the specified part with the control device configured to calculate the application quantity of the adhesive based on an image acquired by imaging performed by the camera.  Claim 7 depends on claim 6 which recites a judicial exception including at least one or more abstract ideas as mentioned above and claim 7 further recites the control device configured to calculate an application quantity  (i.e., abstract idea involving mathematical computation/mathematical concept (falling in “Mathematical Concepts”) based on a camera image.  
Acknowledgement is made of judicial exception recited in claims 6 and 7 because abstract ideas are included therein as noted above.  Claim 7 recites at least one additional element including a camera to image or monitor applied adhesive.  This judicial exception is not integrated into a practical application because the camera can be read as being controlled which may suggest a physical action imparted by the user.  This does not integrate the abstract idea into a practical application because it does not impose any meaningful structural limits practicing the abstract idea.
Finally, claim 7 does not appear to provide an inventive concept because this claim does not recite any elements which are significantly more than the abstract idea because a camera is an image monitor just like user eyes to monitor adhesive application and use of a camera monitor is routine and conventional in the coating art.  For these reasons, there is no inventive concept in the claim and thus claim 7 is not patent eligible.
Dependent claim 8 recites a statutory category of invention to an application device or machine wherein the claimed invention is further directed in the first correction, to have the control device set the correction amount based on both (i) the amount of correction to the application condition made in the second correction and (ii) the correction interval.  Claim 8 depends on claim 6 which recites a judicial exception including at least one or more abstract ideas as mentioned above and claim 8 further recites the control device setting correction based on both (i) the amount of correction to the application condition made in the second correction and (ii) correction interval. This setting of a correction amount calculation can be construed to be an abstract idea involving a mental step (falling in “Mental Processes” grouping of abstract ideas) as evidenced by Figs. 6 and 7 of the instant application.
Acknowledgement is made of judicial exception recited in claim 6 because abstract ideas are included therein as noted above.  Claim 8 does not appear to recite an additional element merely setting a correction amount of adhesive based on another or second correction and correction [time] interval.  This judicial exception is not integrated into a practical application this merely suggest another physical action imparted by the user.  This does not integrate the abstract idea into a practical application because it does not impose any meaningful structural limits practicing the abstract idea.  Thus, claim 8 does not include additional element(s) sufficient to amount to significantly more than the judicial exception.
Finally, claim 8 does not appear to provide an inventive concept because this claim does not recite any elements which are significantly more than the abstract idea because merely setting a correction amount of adhesive based on another or second correction and correction [time] interval to apply a target amount of adhesive to an object appears to be routine and conventional in the coating art.  For these reasons, there is no inventive concept in the claim and thus claim 8 is not patent eligible.

                                                                      Disclaimer 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyasu (JP2017144367; [see English Translation]). 
Akiyasu provides an application device comprising a dispenser (25) to discharge adhesive (Q) toward an object (P, printed circuit board), a control device (33) to control the discharge of the adhesive by the dispenser, the control device able to control the dispenser to apply adhesive to a test printed circuit board  (TP, i.e., falling within the scope of “a part different from the specified part”) before actual application of a quantity of adhesive to the object (P) or specified part of the object, the control device able to calculate the coating amount of adhesive coated on the testing printed circuit board, the control device able to make a first correction to correct an application condition of the adhesive based on the resulting calculated application quantity, the control device to apply adhesive to the specified part (i.e., actual object or printed circuit board not used for testing) using the application condition corrected in the first correction, and wherein in the first correction, the control device is able to set a correction amount of the application condition based on at least one of i) a second correction before the first correction and ii) a correction interval from the second correction to the first correction. 
Regarding claim 7, Akiyasu provides for use of a camera (16) to capture the image of the image of the adhesive applied to the test printed circuit board with the control device able to calculate the adhesive quantity based on an image acquired by the camera. 
Regarding claim 8,  the control device is able to set correction amount based on the amount of correction to the application condition made from the second correction and correction interval as evidenced by ([0063-0078]; Figs. 13-14 which support two corrections of coating amount and the correction interval is i=i+1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyasu (JP2017144367; [see English Translation]) in view of Izuru et al (JP2007098306). 
Akiyasu provides as application device as set forth above.  Akiyasu is silent concerning the control device able to control the application condition of  application pressure used by the dispenser to discharge adhesive.  Izuru provides an application device comprising a dispenser (2; see Figs. 1-14; [0005-0052]) to discharge adhesive toward an object (16) and a control device (1) to control application pressure in the discharge of the adhesive on the object with discharge condition correction also taken into consideration [0020-0025].  Akiyasu provides for setting the correct amount of adhesive discharged on the object based on parameters including application pressure and time so that the actual amount of adhesive discharged is in line with a targeted amount.  In light of the teachings of Izuru, it would have been obvious to one of ordinary skill in the art to provide before the effective filing date of the invention to configure the Akiyasu control device to use application pressure as the application condition in order to discharge a target amount of adhesive on the object.  No inventive effort would have been required.  Furthermore, the resulting combined apparatus would yield predictable results.
Regarding claim 10, the application device as defined by the combination above would be configurable to set correction amount of the application pressure in the first correction relative to that of the second correction based on a specified time through the control device to obtain the targeted amount of adhesive to be discharged on the object as the viscosity of the adhesive changes in a predetermined time.  The control device setting the application pressure in the first correction to be larger/more than the correction amount of application pressure in the second correction based on a predetermined correction time interval less than a specified [hardening] time (i.e., time when the adhesive viscosity would change to the point of hardening and being useable) would require only routine skill in the art.   Again, no inventive effort would have been required.  Furthermore, the resulting combined apparatus would yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            
10/4/2022